DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “Various example are provided…” The phrase is not concise and does not portray a definitive description of the invention; rather it outlines multiple possibilities. The examiner also recommends restructuring the abstract so as to not list separate examples. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




    PNG
    media_image1.png
    984
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    658
    916
    media_image2.png
    Greyscale

Claims 1-3, 5-16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culp (US 20060000221 A1).







Regarding Claim 1, Culp teaches a thermoelectric portable cooler [Fig. 1; 20], comprising:
a body [22] comprising a base, and a sidewall extending orthogonally away from a perimeter of the base defining a cavity therein [Fig. 1; ¶ 0024];
a lid [24] at least partially being removable from distal ends of the sidewall of the body and enclosing the cavity of the body [¶ 0025], the lid defining an opening [28] extending therethrough [¶ 0026; Culp discloses that the opening may be situated in the top, bottom, or any juncture of these surfaces]; and
a modular thermoelectric apparatus [30] inserted into the opening of the lid [28] to provide cooling within the cavity [¶ 0027],
wherein the modular thermoelectric apparatus [30] is removable from the lid [¶ 0042].









	Regarding Claim 2, Culp teaches the thermoelectric portable cooler of claim 1 above and Culp teaches wherein the modular thermoelectric apparatus [30] further comprises:
a thermal insulator [42] defining an opening [¶ 0032; Fig. 3; apparent from inspection];
an extender [38] having an upper surface and a lower surface, the extender disposed within the opening of the thermal insulator [Fig. 3; apparent from inspection]; and
a thermoelectric module [36] comprising an upper plate and a lower plate [Fig. 3; apparent from inspection], the lower plate disposed on and in thermal contact with the upper surface of the extender [38] [¶ 0028].

Regarding Claim 3, Culp teaches the thermoelectric portable cooler of claim 2 above and Culp teaches wherein the modular thermoelectric apparatus [30] further comprises:
an upper heat sink [34] disposed on and in thermal contact with the upper plate of the thermoelectric module [36] [¶ 0028; Fig. 3]; and
a lower heat sink [40] disposed on and in thermal contact with the lower surface of the extender [38] [¶ 0030; Fig. 3].



Regarding Claim 5, Culp teaches a thermoelectric portable cooler [Fig. 1; 20], comprising:
a body [22] comprising a base and a sidewall extending orthogonally away from a perimeter of the base defining a cavity therein [Fig. 1; ¶ 0024], the sidewall defining an opening [28] extending therethrough [¶ 0026; Culp discloses that the opening may also be situated in the top, bottom, or any juncture of these surfaces];
a lid [24] at least partially being removable from distal ends of the sidewall of the body and enclosing the cavity of the body [¶ 0025]; and
a modular thermoelectric apparatus [30] inserted into the opening of the sidewall to provide cooling within the cavity [¶ 0027],
wherein the modular thermoelectric apparatus [30] is removable from the sidewall [¶ 0042].










Regarding Claim 6, Culp teaches a modular thermoelectric apparatus [30; ¶ 0027; Figs. 2-3], comprising:
a thermoelectric module [36] disposed within a housing [44; Figs. 3-4; thermoelectric tape acts housing for the thermoelectric module 36], the thermoelectric module having a cold side and a hot side [¶ 0028; Fig. 3; apparent from inspection];
the housing [44] sized and shaped to be received by an opening [28] formed along a lid or a sidewall of a portable cooler [Figs. 1-2; ¶ 0026; Culp discloses that the opening may also be situated in the top, bottom, or any juncture of these surfaces], the housing adapted to be removably coupled to the lid or the sidewall [¶ 0042], the housing coupled to:
an upper fan shroud [32] comprising a hot air outlet [34], the hot air outlet thermally coupled to the hot side of the thermoelectric module [36] [Fig. 3; ¶ 0028]; and
a lower fan shroud [46] comprising a warm air inlet [side opposite cold side heat sink 40] and a cold air outlet [same side as cold side heat sink 40] [Fig. 3; ¶ 0033], the cold air outlet thermally coupled to the cold side of the thermoelectric module [36; Fig. 3; ¶ 0030; apparent from inspection].





	Regarding Claim 7, Culp teaches the modular thermoelectric apparatus of claim 6 above and Culp teaches wherein at least one of: the warm air inlet or the cold air outlet is adapted to be thermally coupled to a cavity of the portable cooler [¶ 0043; the cold side fan 46 also extends into the interior. This feature maximizes heat transfer between the thermoelectric unit 30 and the interior of the insulated container 22, therefore maximizing cooling; hence, the warm air outlet of the cold side fan 46 is within the cavity of the insulated container 22; Figs. 2-4].

Regarding Claim 8, Culp teaches the modular thermoelectric apparatus of claim 7 above and Culp teaches wherein the housing being sized and shaped to be received by the opening comprises:
an upper main housing portion [Fig. 4; the shroud/casing of the hot side fan 32 and attached hot side heat sink 34 make up the upper main housing portion] that is adapted to suspend the warm air inlet and the cold air outlet in the cavity when the housing is received by the opening [Fig. 4, the shroud/casing of the hot side fan 32 and the attached hot side heat sink 34 (upper main housing portion) secures the cold side fan 46 and associated warm and cold air outlets within the cavity of the insulated container 22 when the thermal tape 44 (housing) is within the opening 28; ¶ 0043].





Regarding Claim 9, Culp teaches the modular thermoelectric apparatus of claim 8 above and Culp teaches wherein the warm air inlet and the cold air outlet are adapted to be thermally coupled to the cavity of the portable cooler [Fig. 4; the shroud/casing [lower main housing portion] of the cold side fan 46 and associated warm and cold air outlets are suspended within the cavity of the insulated container 22 when the thermal tape 44 (housing) is within the opening 28; hence, the forced airflow acts as a thermal coupling; ¶ 0043].

Regarding Claim 10, Culp teaches the modular thermoelectric apparatus of claim 8 above and Culp teaches wherein the upper main housing portion includes a wall that forms a lip that is adapted to support the modular thermoelectric apparatus when the housing is received by the opening [Fig. 4; the shroud/casing of the hot side fan 32 and the attached hot side heat sink 34 [upper main housing portion] has a back side surface [wall] that is wider than the hole 28, which would support the thermoelectric unit 30; ¶ 0034].







Regarding Claim 11, Culp teaches the modular thermoelectric apparatus of claim 10 above and Culp teaches wherein the wall is configured into a shape complementary to an upper portion of the lid [Fig. 4; the shroud/casing of the hot side fan 32 and the attached hot side heat sink 34 [upper main housing portion] has a back-side surface [wall] that is wider than the hole 28, which would support the thermoelectric unit 30; ¶ 0026; A hole 28 is provided through the insulated container 22. The hole 28 is shown in one of the sides 26 of the insulated container 22, but may otherwise be situated in the top 24, the bottom, or at any juncture of these surfaces; hence, the back side of the hot side heat sink 34 is complementary to the flat upper surface of the lid around the hole 28].

Regarding Claim 12, Culp teaches the modular thermoelectric apparatus of claim 6 above and Culp further teaches comprising: an upper fan housed within the upper fan shroud and a lower fan housed within the lower fan shroud [Fig. 4; the hot side fan 32 has a shroud/casing; the cold side fan 46 has a shroud/casing].







Regarding Claim 13, Culp teaches the modular thermoelectric apparatus of claim 12 above and Culp teaches wherein:
the lower fan is configured to pull warm air through the warm air inlet toward the cold side of the thermoelectric module, wherein the lower fan shroud is adapted to allow the warm air to flow toward the cold side to become cold air and exit through the cold air outlet [Fig. 4; ¶ 0043; the shroud/casing of the cold side fan 46 allows air to flow to the cold side heat sink 40 to become cold air. It is inherent that the cold side heat sink 40 cools air and exits through the cold air outlet; Figs. 3-4; air exits through the slit sides of the cold side heat sink 40 attached to the shroud/casing of the cold side fan 46].

Regarding Claim 14, Culp teaches the modular thermoelectric apparatus of claim 12 above and Culp teaches wherein:
the upper fan is configured to push hot air away from the hot side of the thermoelectric module through the hot air outlet [Fig. 3; the hot side fan 32 has a shroud/casing with a hot air outlet defined by the slit sides of the hot side heat sink 34, where air is pushed into the hot side heat sink 34 and away from the thermoelectric module 36 via the slit sides of the hot side heat sink 34].




Regarding Claim 15, Culp teaches the modular thermoelectric apparatus of claim 6 above and Culp teaches wherein the warm air inlet and the lower fan [46] are circular in shape [Fig. 3; apparent from inspection].

Regarding Claim 16, Culp teaches the modular thermoelectric apparatus of claim 6 above and Culp teaches wherein:
a lower heat sink is disposed within the lower fan shroud [Fig. 4; the shroud/casing of the cold side fan 46 coupled to the outer sides of the cold side heat sink 40 make up the lower shroud, where the internal fins of the cold side heat sink 40 are within the lower shroud]; and
an extender [38] is disposed within a lower housing portion of the housing [Figs. 2-4; the thermally conductive block 38 is disposed with a lower portion of the thermal tape 44] and thermally coupled to a lower plate of the cold side of the thermoelectric module [Fig. 4; ¶ 0028; the thermally conductive block 38 is couple to the lower surface of the thermoelectric module 36; it is inherent that thermoelectric module 36 has a hot plate side opposite of a cool plate side], the extender being configured to transport the heat away from the lower heat sink into the extender and to the thermoelectric module [Fig. 4, it is inherent that the thermally conductive block 38 transports heat from the cold side heat sink 40 through itself to the thermoelectric module 36].



Regarding Claim 18, Culp teaches the modular thermoelectric apparatus of claim 16 above and Culp teaches wherein the extender comprises a top surface in thermal contact with the lower plate of the thermoelectric module [Fig. 4; ¶ 0028; the thermally conductive block 38 has a top surface in contact with the lower surface of the thermoelectric module 36; it is inherent that thermoelectric module 36 has a hot plate side opposite of a cool plate side], and a lower surface in thermal contact with the lower heat sink [Fig. 4; the thermally conductive block 38 has a bottom surface in thermal contact with the cool side heat sink 40].

Regarding Claim 19, Culp teaches the modular thermoelectric apparatus of claim 16 above and Culp teaches wherein an upper heat sink is enclosed within the housing [Fig. 4; the shroud/casing of the hot side fan 32 coupled to the outer sides of the hot side heat sink 34 along with the upper portion of the thermal tape 44 make up the upper housing, where the internal fins of the hot side heat sink 34 are within the upper housing] and thermally coupled to the extender through an upper plate of the hot side of the thermoelectric module [Fig. 4; ¶ 0028; the hot side heat sink 34 is thermally couple to the upper surface of the thermoelectric module 36; it is inherent that thermoelectric module 36 has a hot plate side opposite of a cool plate side].

Regarding Claim 20, Culp teaches the modular thermoelectric apparatus of claim 19 above and Culp teaches wherein the hot air outlet is rectangular in shape to match a width of the upper heat sink [Figs. 3-4; the slit sides of the hot side heat sink 34 (hot air outlet) has a rectangular shape matching the width of the hot side heat sink 34].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image3.png
    823
    726
    media_image3.png
    Greyscale

Claims 4 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Culp as applied to claims 3 & 16 above, and further in view of Kitchens (US 20070119186 A1).
Regarding Claim 4, Culp teaches the thermoelectric portable cooler of claim 3 above and Culp teaches wherein the modular thermoelectric apparatus further comprises:
an upper fan disposed above the thermal insulator adjacent the upper heat sink [Fig. 4; the hot side fan 32 is above the insulation 42 and adjacent to the hot side heat sink 34]; 
a lower fan disposed below the thermal insulator adjacent the lower heat sink [Fig. 4; the cold side fan 46 is disposed below the insulation 42 adjacent to the cold side heat sink 40];
and a wiring connection for providing power to the modular thermoelectric apparatus, and a cold air outlet disposed adjacent the lower heat sink and positioned within the cavity of the body [Fig. 4; ¶ 0048; a wire 54 connects to the thermoelectric module 36 for power via a plug 56; and a cold air outlet disposed adjacent the lower heat sink and positioned within the cavity of the body; Figs. 3-4; air exits through the slit sides of the cold side heat sink 40 attached to the shroud/casing of the cold side fan 46; hence, the cold air outlet is adjacent to the cold side heat sink 40].
Culp does not teach a lower fan having a rod that is inserted through a pin hole defined by the thermal insulator, the rod being coupled to the upper fan; a housing enclosing the thermal insulator, the extender, the thermoelectric module, the upper heat sink, the lower heat sink, the upper fan, and the lower fan, the housing comprising an upper surface having an ambient air inlet disposed above the upper fan, a hot air outlet disposed above the upper heat sink.
However, Kitchens teaches a thermoelectric cooler [Figs. 1-8; ¶ 0004] comprising a lower fan [Fig. 3, the cold side fan blade 63] having a rod [Fig. 3; the electric rotor system 61 has a shaft that connects to the cold side fan blades 63] that is inserted through a pin hole defined by the thermal insulator [Figs. 3 & 7-8; the shaft of the electric rotor system 61 is inserted through a shaft hole through the insulated interface 20; Kitchens, Annotated Fig. 8; the pin hole in the insulated interface 20], the rod being coupled to the upper fan [Fig. 3; the shaft of the electric rotor system 61 is also connected to the hot side fan blade 62; hence, the hot side fan blade 62 may become an upper fan when the vessel 70 is tilted; Fig. 4]; and a housing enclosing the thermal insulator, the extender, the thermoelectric module, the upper heat sink, the lower heat sink, the upper fan, and the lower fan [Figs. 3-4; the outside cover 80 and the body surrounding the cavity 71 of the insulated vessel 70 encloses the insulated interface 20, the cold block 44 (extender), the thermoelectric chip 43, the finned heat sink 41, the finned cold sink 42, the hot side fan blade 62, and the cold side fan blade 63]; the housing comprising an upper surface [Fig. 4; when the vessel 80 is tilted, the outside cover 80 becomes the upper surface] having an ambient air inlet disposed above the upper fan [Figs. 3-4; the inlet in the outside cover 80 is above the hot side fan blade 62 when the vessel is tilted], a hot air outlet disposed above the upper heat sink [Figs. 3-4; the outlet in the outside cover 80 is above the heat sink 41].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Culp to have a lower fan having a rod that is inserted through a pin hole defined by the thermal insulator, the rod being coupled to the upper fan; a housing enclosing the thermal insulator, the extender, the thermoelectric module, the upper heat sink, the lower heat sink, the upper fan, and the lower fan, the housing comprising an upper surface having an ambient air inlet disposed above the upper fan, a hot air outlet disposed above the upper heat sink, in view of the teachings of Kitchens, to reduce costs and thereby use a one-piece thermoelectric heat pump with cross-compatible parts, reduce costs on materials and labor needed for installing/assembling the heat pump [Kitchens, ¶ 0012].

Regarding Claim 17, Culp teaches the modular thermoelectric apparatus of claim 16 above and Culp teaches wherein the thermal insulator defining an opening into which the extender is inserted [Fig. 3; ¶ 0003; the thermally conductive block 38 fits within the opening of the insulation 42].
Culp does not teach wherein a thermal insulator is disposed within the lower fan shroud.
However, Kitchens teaches a thermoelectric cooler [Figs. 1-8; ¶ 0004] comprising a thermal insulator [Fig. 4; ¶ 0029; the insulated interface 20] disposed within the lower fan shroud [Figs. 4 & 8; ¶ 0029; the insulated interface 20 is within the cavity 71 of the vessel 70, the walls of which make up the lower fan shroud].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Culp to have wherein a thermal insulator is disposed within the lower fan shroud, in view of the teachings of Kitchens, in order to form a disengageable friction and thermal bond with the cavity of the insulated vessel [Kitchens, ¶ 0032].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763